DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20180376603; “Lee” hereinafter).
Regarding claim 17, Lee (figs. 2, 15-16 and 19) discloses a display device, comprising: a display panel (310); a roller (300) coupled to the display panel (figs 15-16), the roller configured to wind or unwind the display panel (“The flexible display 310 may be wound on the roll 300 by rotating the roll 300 by using the winder 220”, Par. [0082]); a roller gear assembly (1500) coupled to the roller (“the pinion gear 1500 is provided on the central shaft 330…”, Par. [0134]), the roller gear assembly (1500 and 1510) configured to move the roller (300) in a linear direction in an amount corresponding to a rotational movement of the roller (Par. [0134], [0135], figs 15-16 and 19); and a housing (200) having an opening (400) through which the display panel moves in response to rotation of the roller (“The flexible display 310 may be unwound from the roll 300 and may extend out of the electronic device 101 through the opening 400 of the housing 200”, Par. [0077]). 
Note:  It has been held that the recitation that an element is "capable of, adapted to, configured to, operable to and/or can" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 
  Regarding claim 19, Lee (figs. 2, 15-16 and 19) discloses wherein the roller gear assembly is configured to convert rotational motion of the roller to linear motion of the roller (300) relative to the opening (400) in the housing (200) to maintain the display panel proximate a center of opening (Par. [0135]).  
 Regarding claim 20, Lee (figs. 2, 15-16 and 19) discloses wherein the roller gear assembly includes a rack (1510) and a pinion (1500) coupled to the rack and to the roller (“The pinion gear 1500 may be provided on, for example, the roll 300. In a structure in which the central shaft 330 rotates together with the roll 300, the pinion gear 1500 may be provided on the central shaft 330., Par. [0134]), the roller (300) and the roller gear assembly configured to rotate the pinion (1500) to move the pinion (1500) in the linear direction along the rack (1510) to move the roller in the linear direction in the amount corresponding to the rotational movement of the roller (Par. [0134], [0135]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180376603; “Lee” hereinafter) in view of Kim (US 20180070466; “Kim” hereinafter).
Regarding claim 1, Lee (figs. 2, 15-16 and 19) discloses a display device, comprising: a display assembly including a display panel (310) and a back cover configured to support a rear surface of the display panel; a roller (300) configured to wind or unwind the display assembly (figs 15-16); a roller gear assembly (1500 and 1510) configured to move the roller (300) in an amount corresponding to a winding amount or an unwinding amount of the display assembly  about the roller (Par. [0134], [0135]); and a housing (200) configured to accommodate the display assembly (figs 15-16), the roller (300) and the roller gear assembly (1500, 1510), the housing having an opening (400) through which the display assembly moves in and out of the housing in response to rotation of the roller (“The flexible display 310 may be unwound from the roll 300 and may extend out of the electronic device 101 through the opening 400 of the housing 200”, Par. [0077]).  

Lee does not explicitly disclose display assembly including a back cover configured to support a rear surface of the display panel.
Kim teaches a display assembly (20) including a display panel (10) and a back cover (15) configured to support a rear surface of the display panel (10) (Par. [0051]); and a roller (143) configured to wind or unwind the display assembly (20)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display assembly of Lee to incorporate a back cover configured to support a rear surface of the display panel as taught by Kim because the back cover protect the display panel from an external impact (Par. [0082]).
Note:  It has been held that the recitation that an element is "capable of, adapted to, configured to, operable to and/or can" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 
Regarding claim 2, Lee in view of Kim (relied on Lee) discloses wherein the roller gear assembly (1500 and 1510) is configured to move the roller (300) in a horizontal direction (“when the flexible display 310 wound on the roll 300 is unwound or further wound by a layer, the roll 300 may move along the roll guide 340 by a thickness of the flexible display 310”, Par. [0135], figs. 15-16 and 19).  
Regarding claim 3, Lee in view of Kim (relied on Lee) discloses wherein the roller gear assembly (1500 and 1510) is configured to move the roller (300) in a direction away from the opening (400) of the housing during winding of the display assembly around the roller (Par. [0135], figs. 15, 19), the roller gear assembly (1500 and 1510) is further configured to move the roller (300) in a direction toward the opening of the housing during unwinding of the display assembly from the roller (Par. [0135], figs. 16, 19).  
Regarding claim 12, Lee in view of Kim (relied on Lee) discloses wherein a total length of linear movement of the roller (300) is equal to a sum of a thickness of the display assembly (310) fully wound on the roller (300) (“when the flexible display 310 wound on the roll 300 is unwound or further wound by a layer, the roll 300 may move along the roll guide 340 by a thickness of the flexible display 310 such that a proceeding direction of the flexible display 310 with respect to the opening 400 may be constantly maintained”, Par. [0135]).  

Claim(s)  13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180376603; “Lee” hereinafter) in view of Kim et al. (US 20190198783 ; “Kim’783” hereinafter).
Regarding claim 13, Lee (figs. 15-16 and 19) discloses a display device, comprising: a display panel (310); a roller (300) coupled to the display panel (figs 15-16); a drive (winder 220) assembly coupled to the roller (“The winder 220 may be connected from outside the housing 200 to the central shaft 330 directly”, Par. [0082]), the drive assembly (winder 220) configured to rotate the roller to wind or unwind the display panel (“The flexible display 310 may be wound on the roll 300 by rotating the roll 300 by using the winder 220”, Par. [0082]); a roller gear assembly (gear 1500 and shaft 330) coupled to the roller (“the pinion gear 1500 is provided on the central shaft 330…”, Par. [0134]); and a housing (200) having an opening (400) through which the display panel moves in response to rotation of the roller (“The flexible display 310 may be wound on the roll 300 by rotating the roll 300 by using the winder 220”, Par. [0082]), the roller (300), and the roller gear assembly (1500) received in the housing (200) with the roller gear assembly configured to convert rotational motion of the roller to linear motion of the roller relative to the opening in the housing (Par. [0134], [0135]).  
Lee does not explicitly disclose the drive assembly received in the housing.
Kim’783 teaches a display device comprising a display panel (100), roller (1310) and a drive assembly (1320); and the roller (1310), and the drive assembly (1320) received in a housing (1100) (figs 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display assembly of Lee to incorporate a drive assembly in the housing as taught by Kim’783 because such modification protects the drive assembly.
Note:  It has been held that the recitation that an element is "capable of, adapted to, configured to, operable to and/or can" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 
Regarding claim 14, Lee in view of Kim’783 (relied on Lee) discloses wherein the roller gear assembly (1500 and 1510) is configured to move the roller (300) in a horizontal direction in response to movement of the display panel in a vertical direction (“when the flexible display 310 wound on the roll 300 is unwound or further wound by a layer, the roll 300 may move along the roll guide 340 by a thickness of the flexible display 310”, Par. [0135], figs. 15-16 and 19).  
Regarding claim 15, Lee in view of Kim’783 (relied on Lee) discloses wherein the roller gear assembly includes: a rotation shaft (330) coupled to a first end of the roller (300); a worm (1500) disposed on the rotation shaft (330) (“the pinion gear 1500 is provided on the central shaft 330…”, Par. [0134]) and a third gear (1510).
Lee’s preferred embodiment in view of Kim’783 does not explicitly a first gear configured to rotate in response to rotation of the worm; a second gear configured to rotate in response to rotation of the first gear; and a third gear coupled to an inner surface of the housing, the second gear configured to move linearly relative to the third gear to convert rotational motion of the roller to linear motion of the roller.
Lee’s alternative embodiment (fig. 18) teaches a display device comprising a first gear (1820) configured to rotate in response to rotation of a worm (1500) (first gear part 1821 of the first gear 1820 engages with the gear 1500, fig. 18 and Par. [0151]); a second gear (1830) configured to rotate in response to rotation of the first gear (1820) (third gear part 1831 of the second gear 1830 engages with the second gear part 1822, fig. 18 and Par. [0151]); and a third gear (rack gear 1510) coupled to an inner surface of the housing (200), the second gear (1830) configured to move linearly relative to the third gear (1510) to convert rotational motion of the roller (300) to linear motion of the roller (as the fourth gear part 1832 of the second gear 1830 rotates along the rack gear 1510, the roller moves linearly along the rack gear 1510 and the displacement distance can be calculated by the equation 3 as depicted in Par. [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gear  assembly of Lee in view of Kim’783 to incorporate a first gear and a second gear such that the first gear couple to the second gear and the second gear couple to the third gear and the second gear configured to move linearly relative to the third gear to convert rotational motion of the roller to linear motion of the roller as taught by alternative embodiment of Lee (fig. 18) because with such modification and selecting the proper diameter of the first and the second gear, the durability of the gear or worm on the gear shaft can be increased (Par. [0155]).
Regarding claim 16, Lee in view of Kim’783 (relied on Lee) discloses the display device according to claim 13, further comprising: a guide (1510) disposed on an inner surface of the housing (“the rack gear 1510 may be provided on the housing 200”, Par. [0134]), the guide extending in a direction of linear movement of the second gear to guide the linear motion of the roller (“As the flexible display 310 is wound on or unwound from the roll 300, the pinion gear 1500 may move along the rack gear 1510 in an extension direction of the rack gear 1510”, Par. [0134]), also see Par. [0135] and figs 15-16 and 19).  

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee
Regarding claim 18, Lee discloses wherein the roller gear assembly is a first roller gear assembly (1500, 1510) disposed at a first end of the roller (300), the display device further comprising: a second roller gear assembly (1500, 1510) disposed at a second end of the roller (300) (figs 15-16 showing cross-section view  of first side of the display device, and the second side has to have similar structure including pinion 1500 and rack 1510 in order to function properly otherwise the roller 300 and the display panel would slant inside the housing 200 and would not function properly), the second roller gear assembly configured to move the roller (300) in the linear direction in response to rotational movement of the roller (As the roller 300 rotates, the pinion 1500 move along the rack gear 1510 and move the roller 300 move in the linear direction along the rack gear 1510, figs 15-16 and Par. [0134]).
If the display device of Lee does not further comprising: a second roller gear assembly disposed at a second end of the roller, and the second roller gear assembly configured to move the roller in the linear direction in response to rotational movement of the roller.
It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to incorporate similar structure on the second end of the roller such that a second roller gear assembly disposed at a second end of the roller and the second roller gear assembly configured to move the roller in the linear direction in response to rotational movement of the roller, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). Such modification would provide stable rotational and linear movement of the roller.

	
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that a second gear configured to rotate in a direction perpendicular to a rotation direction of the first gear in response to rotation of the first gear; and a third gear configured to move in response to rotation of the second gear, the third gear configured to convert a rotary movement of the second gear to a linear movement of the second gear, the third gear disposed on an inner surface of the housing, and wherein the roller moves linearly in response to movement of the second gear and the third gear. None of the reference art of record discloses or renders obvious such a combination.
Claims 5-11 are objected as being dependent on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841